Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J), rendered June 26, 2009, convicting him of robbery in the third degree, grand larceny in the fourth degree (two counts), criminal possession of stolen property in the fourth degree (two counts), criminal possession of stolen property in the fifth degree (two counts), and conspiracy in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the accomplice’s testimony was sufficiently corroborated (see CPL 60.22 [1]; People v Reome, 15 NY3d 188, 194 [2010]; People v Cortez, 81 AD3d 742 [2011]).
The defendant’s contention that the Supreme Court erred in its jury instruction for the conspiracy count is not preserved for appellate review (see CPL 470.05 [2]), and we decline to reach it in the exercise of our interest of justice jurisdiction. Rivera, J.P., Dickerson, Lott and Cohen, JJ., concur.